MAINE SUPREME JUDICIAL COURT                                      Reporter of Decisions
Decision: 2015 ME 35
Docket:   Sag-14-102
Argued:   December 10, 2014
Decided:  March 19, 2015

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.



                                STATE OF MAINE

                                         v.

                               JAMES D. GRAHAM

JABAR, J.

         [¶1] James D. Graham appeals from a judgment of conviction of attempted

kidnapping (Class B), 17-A M.R.S. §§ 152(1)(B), 301(1)(B)(2) (2014), and assault

(Class D), 17-A M.R.S. § 207(1)(A) (2014), entered in the trial court (Horton, J.)

after a bench trial. Graham contends that the court erred in analyzing the defense

of mental abnormality, see 17-A M.R.S. § 38 (2014), and that the evidence was

insufficient to support his conviction. We conclude that the court applied the

correct analysis in determining whether evidence of a mental abnormality negated

Graham’s culpable state of mind, and that there was sufficient evidence presented

at trial for the court to find him guilty beyond a reasonable doubt. We therefore

affirm Graham’s conviction.
2

                                   I. FACTS

      [¶2] Viewed in the light most favorable to the State, the evidence admitted

at trial establishes the following facts. See State v. Perkins, 2014 ME 159, ¶ 2,

107 A.3d 636. On May 22, 2013, a woman drove to the Bowdoinham Park & Ride

with her two-year-old grandson to meet her daughter, the child’s mother. The

grandmother arrived at the Park & Ride before the mother and backed into a

parking space. When the mother arrived, she parked next to the grandmother.

      [¶3] The mother was followed closely by an SUV, which parked on the

other side of the grandmother’s car. When the grandmother and the mother exited

their vehicles, the driver of the SUV, James Graham, rolled down his window and

tried to converse with them. The women had never seen the driver or his SUV

before. Graham exited the SUV and approached the grandmother’s car.

      [¶4] The grandmother removed the child from her car and placed him in the

space between her and the mother’s cars. While the women talked, the child

walked behind the grandmother, within the mother’s line of sight.             The

grandmother observed a “terrible” look come over the mother’s face, turned

around, and saw Graham on his knees with his hands extended to the child.

      [¶5] The grandmother picked up the child and put him on her hip. Graham

then grabbed the child’s forearm and said angrily, “I’m taking him home with me

tonight.” The grandmother responded, “No, you’re not,” and Graham repeated
                                                                                3

himself. Maintaining his grip on the child, he said, “You don’t understand. You

have no choice. He’s mine now. There’s nothing you can do about it.” Graham

pulled forcefully on the child’s forearm, but the grandmother gripped the child’s

bicep tightly, keeping him on her hip.

      [¶6] As the grandmother struggled to maintain control of the child, she

heard a car start. Graham turned to look at that car and released the child. The

grandmother ran with the child across the parking lot. Graham yelled that the

grandmother needed to repent and pray for forgiveness. The women told him that

law enforcement officers were on their way. Graham retorted, “You’re going to

wish you didn’t do that,” then got into his SUV and drove away.

      [¶7] After Graham’s departure, the mother called 9-1-1, and, with the child

in her car, left the Park & Ride followed by the grandmother. Approximately five

minutes after leaving the Park & Ride, as the women were driving south on the

interstate, they passed Graham’s SUV, which was stopped in the breakdown lane.

As they passed the SUV, it pulled onto the highway and followed the grandmother.

The grandmother called 9-1-1 and was instructed to activate her hazard lights.

Two Maine state troopers identified Graham’s SUV and stopped it.

      [¶8]   When the troopers arrested Graham, he was initially calm and

complied with the troopers’ orders. After obtaining a warrant, one of the troopers
4

searched the SUV and found a loaded semiautomatic handgun, brass knuckles,

knives, an axe, a machete, paracord, cable ties, straps, and duct tape.

        [¶9] Graham was indicted on one count of attempted kidnapping and one

count of assault. Following his arraignment, he underwent multiple psychological

evaluations, one of which affirmed that he was competent to stand trial. He

rejected the State’s plea offers, waived his right to a jury, and requested a bench

trial. See M.R. Crim. P. 23(a).1 At trial, Graham stated on the record that he had

decided not to plead the affirmative defense of lack of criminal responsibility due

to insanity. See 17-A M.R.S. § 39 (2014). However, the defense argued that, at

the time of the Park & Ride incident, Graham had suffered from an abnormal

condition of mind that raised a reasonable doubt as to his intent to kidnap the child.

See 17-A M.R.S. § 38.

        [¶10] To show that he lacked the requisite intent, Graham presented the

testimony of Dr. Magnuson, a psychologist who had evaluated him. Dr. Magnuson

testified that when she asked Graham about the Park & Ride incident, he told her

that he had been concerned about the safety of a wandering child. She opined that

at the time of the incident, Graham had suffered a “psychotic break” caused by




    1
    The Maine Rules of Criminal Procedure have since been superseded in Sagadahoc County by the
Maine Rules of Unified Criminal Procedure. See M.R.U. Crim. P. 1(e)(1).
                                                                                                   5

traumas that he experienced during his Air Force service2 and stressors related to

his parents’ declining health. She testified that a “psychotic break” was not a

normal state of mind because it resulted in distorted perceptions of reality. She

also testified that someone suffering a “psychotic break” could develop and act on

a plan, and that there was no evidence that Graham’s “psychotic break” interfered

with his ability to act in a planful, goal-directed way at the time of the incident.

       [¶11]       The State’s psychological expert, Dr. Wisch, corroborated

Dr. Magnuson’s testimony and opinion. He testified that when he interviewed

Graham about the incident, Graham told him that he had seen a little boy and

perceived him to be in danger. Dr. Wisch was also of the opinion that Graham was

experiencing “psychiatric symptoms” at the time of the incident, which “did not

interfere with his basic orientation and ability to engage in goal-directed, planful

behavior.”

       [¶12]     At the close of the evidence, the court found that Graham had

engaged in conduct that caused offensive physical contact to the child and, by

grabbing the child’s arm and saying that he intended to take him home, had

engaged in conduct that constituted an attempt to restrain the child. It found that

Graham was “operating under [an] impaired perception of reality at the time” of

   2
      Graham entered the United States Air Force in 2002 and was honorably discharged in 2012. During
this ten-year period, he was deployed on multiple combat and humanitarian tours in theaters including
Afghanistan, Japan, and the Philippines.
6

the incident and that “there’s no doubt that, that perception constitutes an abnormal

condition of the mind.”     The court then considered whether the evidence of

Graham’s mental state at the time of the incident “raise[d] a reasonable doubt as to

[his] intent to complete a knowing restraint of [the child], which is the key element

of kidnapping.”

      [¶13] The court found that the child had not been at risk, and that although

Graham claimed to have been acting for the child’s benefit, he “did not act in a

manner that would be consistent with a . . . bystander seeing a child who is in

jeopardy.” It found that Graham had engaged in “goal directed, volitional actions”

during the incident as evidenced by his ability to operate his SUV and converse

with the women, his decisions to wait on the side of the interstate for them to pass

and to then follow them, and his calm interaction with the authorities when he was

arrested. The court did “not find that Mr. Graham’s apparent perception of reality

raise[d] a reasonable doubt as to his intent to complete the offense of kidnapping.”

      [¶14] The court concluded that the State had proved beyond a reasonable

doubt that Graham had the intent to complete a knowing restraint of the child, and

convicted Graham of both attempted kidnapping and assault. It sentenced Graham

to four years’ imprisonment for the attempted kidnapping conviction, but

suspended all but fifteen months of the sentence, and imposed three years of

probation. The court also imposed a concurrent sentence of 364 days for the
                                                                                                          7

assault conviction, along with the mandatory $300 fine. Graham appealed to us.

See M.R. App. P. 2(b)(2)(A).

                                          II. DISCUSSION

A.       Abnormal State of Mind

         [¶15] We are asked to consider whether the trial court correctly analyzed

Graham’s mental abnormality defense when it concluded that he was guilty of

attempted kidnapping. The trial court’s application of a statutory defense is an

issue of law that we review de novo. See State v. Cannell, 2007 ME 30, ¶ 6,

916 A.2d 231.

         [¶16]    Graham could be convicted of attempted kidnapping only if he

knowingly took a substantial step toward restraining3 the child with the intent to

complete the commission of the crime.                        See 17-A M.R.S. §§ 152(1)(B),

301(1)(B)(2). The State bore the burden of proving these culpable mental states

beyond a reasonable doubt. See 17-A M.R.S. § 32 (2014).

         [¶17] At trial, Graham raised the defense of mental abnormality set out in

17-A M.R.S. § 38, which provides that “[e]vidence of an abnormal condition of the

mind may raise a reasonable doubt as to the existence of a required culpable state

of mind.” When mental abnormality is put in issue, “the burden remains on the

     3
      Title 17-A M.R.S. § 301(2)(B) (2014) defines “restrain” to include an act that “restrict[s]
substantially the movements of another person without the other person’s consent . . . by . . . [m]oving the
other person a substantial distance from the vicinity where the other person is found.”
8

prosecution to prove the culpable state of mind beyond a reasonable doubt.”

State v. Likay, 458 A.2d 427, 428 (Me. 1983).

      [¶18] The defense of mental abnormality set out in section 38 is distinct

from the affirmative defense of insanity contained in 17-A M.R.S. § 39. See

State v. Estes, 418 A.2d 1108, 1117 (Me. 1980) (explaining the difference between

the defense of mental abnormality, which was then codified at 17-A M.R.S.A. § 58

(1-A), and the defense of insanity, then codified at 17-A M.R.S.A. § 58(1)).

      [¶19] The insanity defense requires proof that the defendant suffered from a

“mental disease or defect” that rendered the defendant unable to appreciate the

wrongfulness of his or her conduct. 17-A M.R.S. § 39(1). For purposes of the

insanity defense, “mental disease or defect” is specifically defined as a “severely

abnormal mental condition[] that grossly and demonstrably impair[s]” the

defendant’s “perception or understanding of reality.” Id. § 39(2). The insanity

defense is an affirmative defense, see id. § 39(3), which the defendant must prove

by a preponderance of the evidence, see 17-A M.R.S. § 101(2) (2014). If the

fact-finder determines that a defendant has a mental disease or defect “of a specific

character—that which substantially affects cognitive or substantially impairs

volitional processes”—that defendant may be found “not guilty by reason of

insanity.” See Estes, 418 A.2d at 1117.
                                                                                  9

      [¶20] In contrast, the mental abnormality defense, which was presented in

this case, requires sufficient evidence that the defendant suffered from an abnormal

condition of the mind that “raises a reasonable doubt as to whether the defendant

possessed the requisite culpable mental state for the particular offense charged.”

Id. For purposes of the mental abnormality defense, the abnormality need not

possess a specific character. Id.; see 17-A M.R.S. § 38. The defense does not

relieve the defendant of criminal responsibility, but rather “raises the question

whether the State has proven beyond a reasonable doubt that the defendant

committed the crime at all.” Estes, 418 A.2d at 1117.

      [¶21] The mental abnormality defense is relevant to the question of the

defendant’s guilt when a culpable state of mind is an element of the crime charged

because the defense “tend[s] to negate the conclusion that [the] defendant had a

culpable state of mind.” State v. Murphy, 496 A.2d 623, 630-31 (Me. 1985)

(emphasis omitted); see also State v. Valentine, 443 A.2d 573, 576 (Me. 1982). By

contrast, the insanity defense is not relevant to whether the defendant committed

the crime as alleged because it “does not negate the existence of a culpable mental

state; rather it serves as an excuse.” See State v. Ellingwood, 409 A.2d 641,

646 (Me. 1979).

      [¶22] A defendant may raise both the defense of insanity and the defense of

mental abnormality. See, e.g., State v. Burnham, 427 A.2d 969, 970 (Me. 1981).
10

Because Graham did not raise the insanity defense, the trial court was not required

to consider whether evidence that Graham suffered from a distorted perception of

reality rendered him not criminally responsible for his actions. The court’s inquiry

was framed by the mental abnormality defense that Graham raised. This defense

required the court to consider whether the evidence of Graham’s mental

abnormality created a reasonable doubt as to the State’s allegation that he acted

with the intent to kidnap the child.

      [¶23] “[E]vidence that a defendant may have been suffering from mental or

emotional difficulties does not necessarily suggest that defendant’s conduct was

not intentional [as that term is] defined in the criminal code.” State v. Mishne,

427 A.2d 450, 454 (Me. 1981). Pursuant to 17-A M.R.S. § 35(1)(A) (2014), “[a]

person acts intentionally with respect to a result of the person’s conduct when it is

the person’s conscious object to cause such a result.” The statutory definition of

intentional conduct focuses on the purposeful nature of the conduct and the actor’s

awareness of its consequences.         Thus, in evaluating whether evidence of the

defendant’s abnormal mental state raises doubt as to the intentional quality of the

defendant’s actions, the fact-finder should consider the relationship between the

defendant’s mental state and evidence that the defendant in fact acted purposefully

and appreciated the consequences of his or her actions.         See State v. Abbott,
                                                                                 11

622 A.2d 723, 725-26 (Me. 1993); State v. Leblanc, 559 A.2d 349,

351 (Me. 1989).

      [¶24] Here, the court properly considered the defense of mental abnormality

in determining guilt or innocence. Contrary to Graham’s contentions, the court did

not shift the burden of proof to him or apply an incorrect analysis by considering

his reasonableness at the time of the incident.

      [¶25] The court’s references to the reasonableness of Graham’s perceptions

and actions at the Park & Ride echoed the reasoning underlying Dr. Magnuson’s

opinion that Graham was suffering from psychosis at the time of the incident.

Evidence of Graham’s distorted perception that the child was in danger also tended

to confirm the court’s finding that Graham acted with the conscious object of

removing the child from danger by taking him home. See Mishne, 427 A.2d at 455

(“In fact, evidence of a compelling need tends to confirm the conclusion that

defendant acted with awareness and with the conscious object of fulfilling that

need.”). The reasonableness of Graham’s perceptions and actions was relevant to

whether Graham suffered from a distorted perception of reality at the time of the

incident and whether he acted with the requisite intent notwithstanding that

perception. In referring to Graham’s reasonableness, the court was not requiring

Graham to prove the elements of a justification defense; it was instead referring to
12

the facts that supported its finding that Graham was suffering from an abnormal

condition of mind and that he acted intentionally despite that condition.

         [¶26]     After considering the reasonableness of Graham’s actions and

perceptions, the court looked to other facts that supported its finding that the State

had proved beyond a reasonable doubt that Graham engaged in volitional,

goal-oriented behavior at the time of the incident. The court applied the correct

standard in determining whether Graham possessed the requisite intent to commit

the crime of attempted kidnapping. In so doing, the court properly placed the

burden on the State to prove all elements of the offense beyond a reasonable doubt.

B.       Sufficiency of the Evidence

         [¶27] Graham argues that, in view of the evidence that he suffered from an

abnormal condition of mind at the time of the incident, the evidence was

insufficient to justify a finding beyond a reasonable doubt that he acted with the

intent to restrain the child by moving him a substantial distance. 4 “When

reviewing the sufficiency of the evidence, we view the evidence in the light most

favorable to the State to determine whether the trier of fact rationally could have

found beyond a reasonable doubt every element of the offense charged.”

     4
      See 17-A M.R.S. § 152(1)(B) (2014) (defining criminal attempt to require that the defendant act
with the kind of culpability required for the commission of the crime, and with the intent to complete the
crime’s commission); id. § 301(1)(B) (defining the crime of kidnapping as the defendant’s knowing
restraint of another person); id. § 301(2) (defining restraint to include the defendant’s act of “restrict[ing]
substantially the movements of another person without the other person’s consent,” by “[m]oving the
other person a substantial distance”).
                                                                                 13

State v. Gallant, 2004 ME 67, ¶ 2, 847 A.2d 413 (quotation marks omitted). We

will vacate a conviction for insufficiency of the evidence only if the fact-finder

could not rationally have been convinced of the defendant’s guilt beyond a

reasonable doubt. State v. Logan, 2014 ME 92, ¶ 17, 97 A.3d 121.

      [¶28] The weight given to the evidence and the determination of witness

credibility are matters within the fact-finder’s exclusive province. Id. Evidence

that the defendant suffered from an abnormal condition of the mind at the time of

the commission of the criminal act permits the fact-finder to entertain a reasonable

doubt as to the defendant’s intent, but does not compel such doubt.

Gallant, 2004 ME 67, ¶ 4, 847 A.2d 413. In considering whether the defendant

had the requisite intent when the criminal act was committed, the fact-finder may

look to the act itself, the attendant circumstances, and any other evidence tending

to prove the defendant’s mental state. Estes, 418 A.2d at 1113.

      [¶29] Here, the court’s finding that Graham acted with the intent to move

the child a substantial distance was supported by evidence of Graham’s actions and

statements during the incident, and by the opinion, shared by Dr. Magnuson and

Dr. Wisch, that Graham was capable of engaging in planful, goal-oriented behavior

at the time of the incident. Graham was aware that he was interacting with the

child at the Park & Ride, and his threats to take the child home with him support

the conclusion that it was his conscious object to take the child to his home in
14

New Hampshire. See State v. Sommer, 409 A.2d 666, 669 (Me. 1979) (“Although

particular statements made by defendant had a ring of irrationality . . . the threat

uttered by defendant made plain his awareness.”). Graham’s decisions to wait on

the side of the highway after leaving the Park & Ride and to then follow the

women after they passed him also support the court’s finding that he was acting in

a purposeful manner at the time of the incident.

      [¶30] Viewing the evidence in the light most favorable to the State, we

conclude that the evidence warranted the court’s finding beyond a reasonable

doubt that Graham acted with the intent to complete the crime of attempted

kidnapping. See State v. Huff, 469 A.2d 1251, 1254 (Me. 1984).

      The entry is:

                      Judgment affirmed.




On the briefs:

      James T. Lawley, Esq., Lipman & Katz, P.A., Augusta, for
      appellant James D. Graham

      Geoffrey A. Rushlau, District Attorney, and Patricia A. Mador,
      Asst. Dist. Atty., Office of the District Attorney, Bath, for
      appellee State of Maine
                                                                            15

At oral argument:

        James T. Lawley, Esq., for appellant James D. Graham

        Patricia A. Mador, Asst. Dist. Atty., for appellee State of Maine



Sagadahoc County Superior Court docket number CR-2013-106
FOR CLERK REFERENCE ONLY